              Case 1:19-cv-01084-GSA Document 20 Filed 06/16/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )   Case No. 1:19-cv-01084
     JOY LYNN HARRIS,                                  )
10                                                     )   STIPULATION AND ORDER
                    Plaintiff,                         )   FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )   Doc. 19
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from June 15, 2020 to July 15, 2020, for Plaintiff to serve on defendant with Plaintiff’s Reply .
20   All other dates in the Court’s Scheduling Order shall be extended accordingly.
21
            This is Plaintiff’s second request for an extension of time, but first request for this task.
22
     Good cause exists for this request. As with most organizations, COVID-19 has taken a toll on
23
     the regular course of business within Counsel’s office. As a result of the various executive orders
24
     throughout Fresno County and the State of California, along with the recommendations for
25
     Social Distancing, Plaintiff’s Counsel is operating with very limited staff. The Office of
26
     Hearings Operations is still conducting telephonic hearings. As it is required to continue the
27
     normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
28



                                                   1
               Case 1:19-cv-01084-GSA Document 20 Filed 06/16/20 Page 2 of 3



 1   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 2   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
 3   level of support. Additionally, Counsel requires that his staff self-quarantine when COVID-19
 4   symptoms appear, thus further reducing support necessary to timely and efficiently process the
 5   workload.
 6          Additionally, the week of 05/31/2020, Plaintiff’s Counsel had 20 administrative hearings,
 7   10 hearing preparation appointments with claimant, 2 Opening briefs, and 1 Reply brief. Each of
 8   the administrative hearings also requires administrative hearing briefs with a full summary of the
 9   medical records and legal arguments. The week of 6/7/2020, Plaintiff’s Counsel has 15
10   administrative hearings, 1 hearing preparation appointment with claimant, 10 Opening briefs, 1
11   Letter brief, and 3 Reply briefs.
12          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
13   and Court for any inconvenience this may cause.
14
                                            Respectfully submitted,
15
16   Dated: June 15, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW

17
                                         By: /s/ Jonathan Omar Pena
18
                                            JONATHAN OMAR PENA
19                                          Attorneys for Plaintiff

20
21
     Dated: June 15, 2020                   MCGREGOR W. SCOTT
22                                          United States Attorney
                                            DEBORAH LEE STACHEL
23                                          Regional Chief Counsel, Region IX
24                                          Social Security Administration

25
                                         By: */s/ Ben A Porter
26                                          Ben A Porter
27                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
28                                          (*As authorized by email on June 15, 2020)



                                                  2
            Case 1:19-cv-01084-GSA Document 20 Filed 06/16/20 Page 3 of 3



 1
     IT IS SO ORDERED.
 2
       Dated:   June 15, 2020                  /s/ Gary S. Austin
 3                                         UNITED STATES MAGISTRATE JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                       3
